Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Liberty Mutual Insurance Company and Rife & Hall Coal Company seek review of the Benefits Review Board’s decision and order affirming the administrative law judge’s award of living miner benefits to former employee Greley Justus and survivor’s benefits to Justus’ surviving spouse, Carolyn Justus, under the Black Lung Benefits Act, 30 U.S.C. §§ 901-945 (2012). Our review of the record discloses that' the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we deny the petition for review for the reasons stated by the Board. Liberty Mut. Ins. Co. v. Dir., Office of Workers’ Comp. Programs, Nos. 13-0313-BLA & 13-0314-BLA (B.R.B. Apr. 9, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.